DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected nanofiber assembly with an adhesive, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Applicant’s election without traverse of claims 1-16 in the reply filed on 1/25/21 is acknowledged.
This application is in condition for allowance except for the presence of claims 17-21 directed to a nanofiber assembly with an adhesive non-elected without traverse.  Accordingly, claims 17-21 have been cancelled.


Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the invention is a nanofiber assembly comprising:
a first transfer film comprising a non-adhesive coating on a carrier and having a first bond strength;

a nanofiber forest comprising a plurality of nanofibers, the nanofiber forest disposed between the first transfer film and the second transfer film, the nanofiber forest free of adhesive.

Fearing (US 2008/0014465), Wei (US 2015/0291427) and Inoue (US 2016/0145105) teach a first transfer film comprising a carrier and having a first bond strength; a second transfer film free of adhesive and having a bond strength greater than the first bond strength; and a nanofiber forest comprising a plurality of nanofibers, the nanofiber forest disposed between the first transfer film and the second transfer film. The references do not teach a first transfer film comprising a non-adhesive coating on a carrier and having a first bond strength; and a nanofiber forest comprising a plurality of nanofibers, the nanofiber forest disposed between the first transfer film and the second transfer film, the nanofiber forest free of adhesive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663.  The examiner can normally be reached on Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748